Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/858,905 filed on April 27, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 and 06/03/2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a plug; a first wire and a second wire between the plug and the first current transformer adapted to transmit a measurement of the first current transformer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Regarding claims 1 and 8, the phrases “a plug; a first wire and a second wire between the plug and the first current transformer adapted to transmit a measurement of the first current transformer; “are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The Examiner cannot determine from the claim or the specification the arrangement of the current transformer with a plug, wires, and memory chip inside. The Examiner will interpret these limitations as the memory chip can be placed inside of a housing device. Appropriate correction is required.

Claims 2-7 and 9-14 depend on claims 1 and 8 respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 15-17, and 20 are rejected under 35 U.S.C. 102(a1) as being unpatentable over Gilbert et al (US Pat No. 9735588). 


    PNG
    media_image1.png
    713
    610
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    509
    789
    media_image2.png
    Greyscale

Prior Art: Gilbert


Regarding claim 1, Gilbert discloses a current transformer assembly (figs 1-8) comprising: a first current transformer (803); a plug (such as at 844); a first wire (wire of Ga) and a second wire( wire of Gb) between the plug and the first current transformer adapted to transmit a measurement of the first current transformer (col 16 lines 65-col 17 line 20 discloses measurements of the transformers); and a memory chip (using processor 824 in combination with 828) adapted to store a first scale factor (information) of the first current transformer (col 6 lines 40-65 discloses being able to store and process multiple forms of data. Therefore, able to store a scale factor).

Regarding claim 2, Gilbert discloses wherein the memory chip is situated inside the plug (shown in figs 1-8 where processing circuitry are also situated in different equipment. Therefore, is situated inside the plug).

Regarding claim 3, Gilbert discloses a third wire between the plug and the memory chip; wherein the memory chip is connected to the second wire (shown in fig 8 where GC is between the plug and memory chip and connected to the second wire). 

Regarding claim 4, Gilbert discloses a third wire between the plug and the memory chip; and a fourth wire between the plug and the memory chip (shown in fig 8 where GC is between the plug and memory chip and connected to the fourth wire).
 
Regarding claim 8, Gilbert discloses a system comprising (figs 1-8): a current transformer assembly comprising a plug(shown in figs 1 and 6 as electrical equipment 110 and 610) , a first current transformer (803), and a memory chip (824); a power monitor (840) comprising at least one processor and at least one memory (using 840), wherein the power monitor is configured to: read a first scale factor (value) for the first current transformer from the memory chip, receive a first sensor value (from Ga) from the first current transformer, compute a second sensor value from the first sensor value (from line of Gb) using the first scale factor, and use the second sensor value to determine information about energy consumption in a building (col 14 lines 30-50 discloses measuring energy as in a equipment such as a control panel. Therefore the device measure information regarding consumption of a building). 

Regarding claim 9, Gilbert discloses wherein the memory chip is situated inside the plug (shown in figs 1-8 where processing circuitry are also situated in different equipment. Therefore, is situated inside the plug).

Regarding claim 10, Gilbert discloses wherein the power monitor reads the first scale factor during a startup or initialization process (when the monitor initiates, it will automatically read and store information. Therefore will read a scale factor). 

Regarding claim 11, Gilbert discloses wherein comprising a first wire and a second wire between the plug and the first current transformer, wherein the memory chip is connected to at least one of the first wire and the second wire (shown in fig 8 where GA and GB is between the plug and memory chip and connected to the second wire). 

Regarding claim 15, Gilbert discloses a method for calibrating a current transformer (figs 1-8), comprising: reading a first scale factor (information) for a first current transformer (803) from a memory chip (using processor 824) in a first current transformer assembly, receiving a first sensor value (from Ga conductor line )from the first current transformer, computing a second sensor value from the first sensor value (from Gb conductor line) using the first scale factor, and using the second sensor value to determine information about energy consumption in a building (col 14 lines 30-50 discloses measuring energy as in a equipment such as a control panel. Therefore the device measure information regarding consumption of a building).

Regarding claim 16, Gilbert discloses wherein the power monitor reads the first scale factor during a startup or initialization process (when the monitor initiates, it will automatically read and store information. Therefore will read a scale factor). 

Regarding claim 17, Gilbert discloses wherein the information about energy consumption in the building includes information about at least a first electrical power consuming device and a second electrical power consuming device in the building (shown at fig 6 where there are multiple consuming devices in a building or any electrical needed structure). 

Regarding claim 20, Gilbert discloses reading a current transformer identifier from the memory chip (shown in fig 6-8 with at least a display to identify a transformer from a memory chip).

Allowable Subject Matter
Claims 5-7 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the prior art of record taken alone or in combination fail to teach or suggest a current transformer assembly comprising: a second current transformer; and a third wire and a fourth wire between the plug and the second current transformer adapted to transmit a measurement of the second current transformer; and wherein the memory chip is adapted to store a second scale factor of the second current transformer in combination with the other limitations of the claim.

Claims 6 and 7 are also objected as they depend on claim 5. 

Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: comprising a second current transformer, wherein the power monitor is further configured to: read a second scale factor for the second current transformer from the memory chip, receive a third sensor value from the second current transformer, compute a fourth sensor value from the third sensor value using the second scale factor, and use the second sensor value and the fourth sensor value to determine information about energy consumption in the building in combination with the other limitations of the claim.

Claims 13 and 14 are also objected as they depend on claim 12. 

Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest a  reading a second scale factor for a second current transformer from the memory chip, receiving a third sensor value from the second current transformer, computing a fourth sensor value from the third sensor value using the second scale factor, and using the second sensor value and the fourth sensor value to determine information about energy consumption in the building in combination with the other limitations of the claim.

Claim 19 is also objected as it depends on claim 18. 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Patel et al (US Pat No 8930152): discloses contactless power consumption sensing device. 

Marin et al (USPGPub 20200212667): discloses transformer with a housing surrounding it. 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868